Citation Nr: 1454732	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the Board in April 2012, and a copy of the transcript is of record.  

In a September 2012 decision, the Board denied the Veteran's claim.  This decision was vacated and remanded by the Court of Appeals for Veterans Claims (CAVC) in September 2013, following a joint motion for remand (JMR) filed by VA and the Veteran's representative.  In February 2014, the Veteran waived his right to an additional hearing after being notified that a different Veterans Law Judge would now be adjudicating his appeal.  The Board remanded the Veteran's claim for further development consistent with the JMR in April 2014.  The claim has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2008 the Veteran was granted service connection for residuals of a left knee injury, residuals of right foot first and second metatarsal fractures, and left foot closed reduction of the 5th metatarsophalangeal joint.

In his November 2014 appellate brief, the Veteran argued that a current back condition may have been caused or aggravated by his service-connected feet and left knee conditions.

No medical opinion is of record with respect to secondary service connection.  Although VA medical opinions were obtained in June 2009 and June 2014, neither opinion addressed secondary service connection.  While this theory of secondary service connection was not previously raised, the Board is not free to ignore it.  

Therefore, the Board finds the Veteran should be granted a new VA examination to obtain an opinion as to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to secondary service connection for his claimed back condition.  The documents contained in the Veteran's virtual claims folder and a copy of this remand must be made available to the VA examiner for review.

Based upon a review of all the records, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's current back condition was caused or permanently worsened beyond its normal progress by the Veteran's service-connected residuals of left knee injury, residuals of right foot first and second metatarsal fractures, or left foot closed reduction of the 5th metatarsophalangeal joint, and if so, to what degree.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



